

ICONIX BRAND GROUP, INC.
 NON-QUALIFIED STOCK OPTION AGREEMENT
 
ICONIX BRAND GROUP, INC., a Delaware corporation (the “Company”), pursuant to
the Company’s 2009 Equity Incentive Plan (the “Plan”) hereby grants to
___________________, an employee of the Company (the “Optionee”), as of
____________________ (the “Grant Date”), a non-qualified stock option to
purchase a total of __________________ of the Company’s common stock, par value
$.001 per share (“Common Stock”), at a price per share equal to the closing
price of the Company’s stock on such date ($_________), on the terms and
conditions set forth herein and in the Plan.  This option (the “Option”)  is
intended to be a non-qualified stock option, i.e., this option is not intended
to be, nor is it, an incentive stock option as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
 
1.           Duration.
 
(a)           This Option was granted as of the Grant Date.
 
(b)           This option shall expire at the close of business on
_________________ (the “Termination Date”), but shall be subject to earlier
termination as provided herein or in the Plan.
 
(c)           If the Optionee ceases to be employed by the Company for any
reason other than death, disability, termination for cause, or voluntary
termination by resignation, the Option may be exercised within three (3) months
after the date the Optionee ceases to be the employee, or within ten (10) years
from the Grant Date of the Option, whichever is earlier, but may not be
exercised thereafter.  In such event, the Option shall be exercisable only to
the extent that the right to purchase shares of Common Stock under the Plan has
accrued and is in effect at the date of such cessation of employment.
 
In the event the Optionee's employment is terminated by the Company for
"cause"  or by  voluntary resignation by the Optionee, the Optionee's right to
exercise any unexercised portion of this Option shall cease forthwith, and this
Option shall thereupon terminate.
 
In the event of disability of the Optionee (as determined by the Board of
Directors of the Company (the “Board”) or an appropriate committee of the
Board,  as the case may be, and as to the fact and date of which the Optionee is
notified by the Board or that committee, as the case may be, in writing), the
Option shall be exercisable within one (1) year after the date of such
disability or, if earlier, the term originally prescribed by this Agreement.  In
such event, the Option shall be exercisable to the extent that the right to
purchase the shares of Common Stock hereunder has accrued on the date the
Optionee becomes disabled and is in effect as of such determination date.
 
In the event of the death of the Optionee while the employee of the Company or
within three (3) months after the termination of employment (other than
termination for cause or voluntary resignation  by the Optionee), the Option
shall be exercisable to the extent exercisable but not exercised as of the date
of death and in such event, the Option must be exercised, if at all, within one
(1) year after the date of death of the Optionee or, if earlier, within the
originally prescribed term of the Option.

 
 

--------------------------------------------------------------------------------

 
 
2.           Price.
 
The purchase price for each share of Common Stock upon exercise of this Option
(the "Purchase Price") shall be $_________, subject to adjustment as provided in
Section 5 hereof.
 
3.           Non-Qualified Stock Option.
 
This Option is a non-qualified stock option, the exercise of which is subject to
Section 83 of the Code.
 
4.           Written Notice of Exercise.
 
This Option, to the extent it is exercisable as provided in Section 10 herein,
may be exercised only by delivering to the Company, at its principal office
within the time specified in Section 1 or such shorter time as is otherwise
provided for herein or in the Plan, a written notice of exercise substantially
in the form described in Section 10. The Optionee hereby acknowledges receipt of
a copy of the Plan.
 
5.           Anti-Dilution Provisions.
 
(a)           If there is any stock dividend or recapitalization resulting in a
stock split, or combination or exchange of shares of Common Stock of the
Company, the number of shares of Common Stock then subject to this Option and
the Purchase Price may be proportionately and appropriately adjusted by the
Board; provided, however, that any fractional shares resulting from any such
adjustment shall be eliminated.
 
(b)           If there is any other change in the Common Stock of the Company,
including recapitalization, reorganization, sale or exchange of assets, exchange
of shares, offering of subscription rights, or a merger or consolidation in
which the Company is the surviving corporation, an adjustment, if any, shall be
made in the shares then subject to this Option as the Board in its sole
discretion may deem appropriate.  Failure of the Board  to provide for an
adjustment pursuant to this subparagraph prior to the effective date of any
Company action referred to herein shall be conclusive evidence that no
adjustment has been approved by the Board in consequence of such action and that
no such adjustment will be made in consequence of such action.
 
6.           Investment Representation .
 
The Optionee agrees that until such time as a registration statement under the
Securities Act of 1933, as amended (the “Act”), becomes effective with respect
to this Option and/or the shares of Common Stock underlying this Option, the
Optionee is taking this Option and shall take the shares of Common Stock
underlying this Option, for the Optionees own account, for  investment, and not
for resale or distribution.

 
-2-

--------------------------------------------------------------------------------

 
 
7.           Transferability.  Except as may be otherwise provided by the Plan
or by the Board or an appropriate committee of the Board, as the case may be, at
or after the Grant Date, the Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and the Option may be exercised
during the lifetime of the Optionee only by the Optionee.  No transfer of the
Option by the Optionee by will or by the laws of descent and distribution shall
be effective to bind the Company unless the Company shall have been furnished
with written notice thereof and a copy of the will and such other evidence as
the Company may deem necessary to establish the validity of the transfer and the
acceptance by the transferor or transferees of the terms and conditions of such
Option.
 
8.           Certain Rights Not Conferred by Option.
 
The Optionee shall not, by virtue of holding this Option, be entitled to any
rights of a stockholder in the Company.
 
9.           Transfer Taxes.
 
The Company shall pay all original issue and transfer taxes with respect to the
issuance and transfer of shares of Common Stock of the Company pursuant hereto
provided that the shares are issued in the name of the Optionee.
 
10.           Vesting Options.
 
The amount of shares of Common Stock to this option are fully vested and
exercisable immediately.
 
(a)           This Option shall be exercisable by written notice of such
exercise, in the form prescribed by the Board to the Company, at its principal
executive office.  The notice shall specify the number of shares for which the
Option is being exercised, be signed by the Optionee and shall be accompanied by
payment  in cash or by check of the amount of the full purchase price of such
shares or in such manner as the Board shall deem acceptable consistent with the
provisions of the Plan.
 
(b)           No shares shall be delivered upon exercise of this Option until
all laws, rules and regulations which the Board may deem applicable have been
complied with.  If a registration statement under the Act is not then in effect
with respect to the shares issuable upon such exercise, the Company may require
as a condition precedent., among other things (i) that the person exercising the
Option give to the Company a written representation and undertaking,
satisfactory in form and substance to the Company, that such person is acquiring
the shares for his own account for investment and not with a view to the
distribution thereof and/or (ii) an opinion of counsel satisfactory to the
Company with respect to the existence of an exemption from the registration
requirements of the Act, in which event the person(s) acquiring the Common Stock
shall be bound by the provisions of the following legend which shall be endorsed
upon the certificate(s) evidencing his option shares issued pursuant to such
exercise:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”).  Such shares may not be sold,
transferred or otherwise disposed of unless they have first been registered
under the Act or, unless, in the opinion of counsel satisfactory to the
Company’s counsel, such registration is not required.”

 
-3-

--------------------------------------------------------------------------------

 
 
(c)           Without limiting the generality of the foregoing, the Company may
delay issuance of the shares of Common Stock underlying this Option until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including without limitation state
securities or “blue sky” laws).
 
(d)           The person exercising this Option shall not be considered a record
holder of the stock so purchased for any purpose until the date on which such
person is actually recorded as the holder of such stock in the records of the
Company.
 
11.          No Continued Employment.
 
Nothing herein shall be deemed to create any employment agreement or guaranty of
continued service as the employee or limit in any way the Company’s right to
terminate Optionee’s status as the employee at any time.
 
12.          Notices.
 
Any notice required or permitted by the terms of this Agreement or the Plan
shall be given by registered or certified mail, return receipt requested,
addressed as follows:
 
To the Company:
   
Iconix Brand Group, Inc.
 
1450 Broadway, 4th Floor
 
New York, N.Y. 10018
   
To the Optionee:
     

or to such other address or addresses of which notice in the same manner has
previously been given when mailed in accordance with the foregoing
provisions.  Either party hereto may change the address to which such notices
shall be given by providing the other party hereto with written notice of such
change.
 
13.          Tax Withholding.
 
Not later than the date as of which an amount first becomes includable in the
gross income of the Optionee or other holder for federal income tax purposes
with respect to this Option, the Optionee or other holder shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state and local taxes of any kind required by law to be
withheld or paid with respect to such amount.   The obligations of the Company
under this Agreement shall be conditional upon such payment or arrangements and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the holder of the
option from the Company or any of its subsidiaries.

 
-4-

--------------------------------------------------------------------------------

 
 
14.          Benefit of Agreement.
 
This Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
 
15.          Governing Law.
 
This Agreement shall be construed and enforced in accordance with the law of the
State of New York,  except to the extent that the laws of the State of Delaware
may be applicable.
 
ICONIX BRAND GROUP,  INC.
 
By:
   
Name:
 
Title:



Accepted as of the date
first set above.
     
Signature required with return
of document to the Company to
formalize issuance of agreement.


 
-5-

--------------------------------------------------------------------------------

 